Filed 10/29/20 P. v. Celaya CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077466

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF001465)

 BENITO LUCAS CELAYA,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Imperial County,
Marco D. Nunez, Judge. Affirmed.

         Patrick Dudley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
         We find no error in this appeal filed pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders).
                     FACTUAL AND PROCEDURAL BACKGROUND
         On December 4, 2018, defendant pled no contest to second degree
felony burglary, in violation of Penal Code section 459. On January 3, 2019,
imposition of his sentence was suspended and he was placed on three years of
formal probation, which included a condition he “obey all laws.”
      On March 7, 2020, Agent Martinez was sitting in his patrol car at a
street corner in Calexico when he heard a scream. He drove several blocks
and noticed three men: one was wearing a yellow jacket, one was wearing a
grey sweater, and one was wearing a white T-shirt. The man in the white T-
shirt was crawling on his hands and knees toward the street curb. He was
bleeding from his face and nose. The man in the yellow jacket appeared to be
taking his hands off the man in the white T-shirt. His hands were toward
the man in the white T-shirt as if letting go of him or was about to grab him.
The man in the grey sweater was standing about 5–10 feet away from the
man in the yellow jacket.
      Agent Martinez approached the men in his vehicle. The men in the
yellow jacket and grey sweater began walking away. Then as Martinez
drove closer to them they started running away. Martinez followed them and
both men eventually stopped running and were detained by Martinez, who
identified defendant as the man in the yellow jacket. Martinez testified that
defendant’s yellow jacket had blood on the jacket, on his hands, and face.
The man in the grey sweater had blood on his clothing.
      Officer Gonzales, a second officer who arrived on the scene, believed
defendant was the man in a “greenish/grayish” sweater, and he saw nothing
on defendant’s hands to indicate he had been in a fight. He had what
appeared to be blood on his pants, however. Gonzales identified the co-
perpetrator as the man wearing a yellow jacket.
      On March 9, 2020, the Imperial County Probation Department filed a
petition for revocation of defendant’s probation granted on January 3, 2019,
which contained the condition he violate no laws. A probation violation


                                       2
evidentiary hearing was held on April 17, 2020, simultaneously with a
preliminary hearing on new charges. At the conclusion of the hearing, the
court found defendant had violated his probation by committing an assault.
The court determined that the victim was assaulted by both defendant and
his co-perpetrator. Defendant agreed to be sentenced that day. The court
then revoked and reinstated probation. The previously suspended imposition
of sentence was converted to the upper term of three years in state prison.
Execution of the sentence was suspended and defendant was ordered to serve
180 days in county jail.
      Defendant filed a timely notice of appeal and an amended notice
stating the appeal was from a contested probation revocation.
                                  ANALYSIS
      Appellate counsel has filed a brief pursuant to Wende, supra, 25 Cal. 3d
436 and Anders, supra, 386 U.S. 738 indicating he has thoroughly reviewed
the record and sees no arguable ground on which this case can be modified or
reversed. He asks this court, pursuant to Wende and Anders, to
independently review the record to determine if there are grounds to modify
or reverse the case. To assist the court in its review, counsel, pursuant to
Anders, points our attention to whether there is sufficient evidence to support
the court’s finding defendant violated his probation.
      Counsel and the court have notified defendant he may file a
supplemental brief on his own behalf. Defendant has not done so.
      We have independently reviewed the record and briefing, as well as the
Anders inquiry raised by defendant. We conclude there are no arguable
issues which would result in modification or reversal of the probation
revocation.
      Defendant has been represented by competent counsel on appeal.


                                       3
                             DISPOSITION
     The judgment is affirmed.


                                           BENKE, Acting P. J.

WE CONCUR:




HUFFMAN, J.




DATO, J.




                                  4